Hagans, J.
This was a suit for damages, for a breach of a contract for a division of the profits of the sale of certain *342stoves which the defendants were to manufacture and deliver to the plaintiff. The plaintiff’ alleged a failure to deliver stoves according to the contract. The defendants denied all the allegations, and alleged, byway of counter-claim, a failure of the plaintiff’ to receive and sell, whereby they suffered great damages in the loss of patterns, etc., as well as a balance of account for sales that had been made.
The whole cause was referred to H. P. Lloyd, Esq., as a referee, to take testimony and to report his findings of law and fact; After hearing the testimony, which is very voluminous, the referee rendered judgment in favor of the defendants, on the counter-claim, of $2,574.19. The defendants made no motion for a new trial before the referee and took no bill of exceptions. But after the report was filed the plaintiff filed several exceptions to the findings of both law and fact. On motion of defendants these were overruled by the court, and the report was confirmed and judgment entered for the defendants for the amount as stated by the referee. To all which the plaintiff excepted, but took no bill of exceptions.
"We are all of opinion that the cause .is not praperly before us, as there is no bill of exceptions, nor indeed anything which we can notice.
Judgment affirmed.